Per Curiam.
For the reasons set forth in Dyck-O'Neal, Inc. v. McKenna , 198 So.3d 1038 (Fla. 4th DCA 2016), we similarly reverse the final order of dismissal in the instant case and remand with instructions to reinstate the complaint. See Cheng v. Dyck-O'Neal, Inc. , 199 So.3d 932 (Fla. 4th DCA 2016).
We certify conflict with Higgins v. Dyck-O'Neal, Inc., 201 So.3d 157 (Fla. 1st DCA 2016), as we did in McKenna .
Reversed and remanded with instructions; conflict certified.
Taylor, May and Damoorgian, JJ., concur.